                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                            MAGISTRATE JUDGE NINA Y. WANG


Civil Action:         18-cv-02911-RM-NYW                    Date: June 17, 2020
Courtroom Deputy:     Brandy Wilkins                        FTR: NYW COURTROOM A-502*

                Parties                                                       Attorney(s)

 KEVIN M. MONTGOMERY,                                                pro se

        Plaintiff,

 v.

 TAMMY CRANE,                                                        Skye K. Myers
 B. SPARKS,

        Defendants.


                          COURTROOM MINUTES/MINUTE ORDER

TELEPHONIC STATUS CONFERENCE

Court in Session: 2:12 p.m.

Appearance of pro se party and counsel. Present on the telephone with Mr. Montgomery is an
interpreter.

Parties discuss if discovery will go forward with the pending appeal (20-1213) filed by Plaintiff on
June 11, 2020. The court will set a schedule as to the remaining claims regarding Tammy Crane
and B. Sparks.

Discovery cut-off: January 15, 2021.

Dispositive motion deadline: February 16, 2021.

All parties shall designate affirmative experts on or before: November 13, 2020.
All parties shall designate rebuttal experts on or before: December 14, 2020.

A Final Pretrial Conference is set for April 7, 2021, at 10:00 a.m. before Magistrate Judge Nina Y.
Wang in Courtroom A-502. Counsel shall file the proposed pretrial order through CM/ECF and
include a courtesy copy of the proposed order in Word format sent by email to
Wang_Chambers@cod.uscourts.gov, seven days prior to the conference. Plaintiff, and his case
manager, shall arrange for his participation via telephone and shall call 888-363-4749, access
code 5738946 at the scheduled time.

Parties discuss Plaintiff’s Motion Requesting Court Appointed Attorney [81] filed May 28, 2020.
The presiding judge denied this motion in the Order [82] issued June 2, 2020. Plaintiff indicates
that he has no access to the law library at Sterling Correctional Facility during the Covid-19
lockdown. If Plaintiff seeks to renew his motion, he should provide further specific reasons he is
seeking counsel.

Each side is allowed:
Ten (10) depositions; including experts, no deposition may exceed one day of seven hours;
Twenty-five (25) interrogatories, including discrete subparts;
Twenty-five (25) requests for production of documents; and
Twenty-five (25) requests for admissions, excluding those used for authentication of documents.

Parties should follow the practice standards of the presiding judge in all filings for this case.

IT IS FURTHER ORDERED that a copy of this Order is to be sent to the following:

CASE MANAGER for
Kevin M. Montgomery #56393
Sterling Correctional Facility
P.O. Box 6000
Sterling, CO 80751

as well as a separate copy directly to:

Kevin M. Montgomery #56393
Sterling Correctional Facility
P.O. Box 6000
Sterling, CO 80751

Court in Recess: 2:38 p.m.                Hearing concluded.             Total time in Court: 00:26

*To order transcripts of hearings, please contact either AB Litigation Service. at (303) 629-8534 OR
Patterson Transcription Company at (303) 755-4536.
